DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office action is issued in response to the submission of the applicant filed on 28 January 2021.
Claims 1-5, 7, 9-13, 15 and 17-21 have been amended.
Claims 1-21 are pending and have been examined herein. 
The claim objections of the previous action are withdrawn due to Applicant’s amendments.
The 35 U.S.C. § 112(b) rejections of the previous action are withdrawn due to Applicant’s amendments.
Drawings
The drawings filed on 12/26/2018 are acceptable.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is as follows:
US 20150178835 A1 (QUILLIAN D. W.) teaches an electronic supply chain finance system and method, multiple financial institutions may be available to a supplier to trade payment obligations owing to the supplier from a buyer, via a remote computer system. 
Z. Zhang, X. Liu, M. Zha and T. Lv, "Research on Supply Chain Finance Based on Ecommerce," 2008 4th International Conference on Wireless Communications, Networking and Mobile Computing, Dalian, 2008, pp. 1-5, doi: 10.1109/WiCom.2008.2259. (Year: 2008)  provides background on the growing importance of Supply Chain Finance.
Pickles, C. (2008). Securities standards migration: ISO 15022 vs ISO 20022. Journal of Securities Operations & Custody, 1(3), 289–300. (Year: 2008) discusses the migration from ISO 15022 to ISO 20022 that the financial services industry was making at the time of publication.
The prior art does not teach the following limitations of claim 1 (also substantially present in independent claims 9 and 17):
A computing device configured to implement a supply chain financing (SCF) network for processing real-time SCF messages for a  SCF transaction, , the computing device comprising at least one processor and memory device in communication with the at least one processor, the at least one processor configured to: provide a portal accessible for information entry by each of a supplier computing device, a buyer computing device, and a financing entity computing device, the portal configured to generate the SCF messages formatted according to a standardized SCF messaging protocol automatically in response to information entered through the portal, the standardized SCF messaging protocol including a plurality of data fields dedicated specifically to SCF transactions; receive a first SCF  message  formatted according to the standardized SCF messaging protocol in response to SCF request data entered through the portal by the supplier computing device, the SCF request data  defining a request for  supply chain financing of an invoice, the first SCF  message  including an early payment identifier and the SCF request data; parse the first SCF  message based upon the SCF messaging protocol and identify contents of data fields associated with an early payment request message; select a financing entity for receiving the  first SCF message:   store within the memory device the SCF request data  in association with the early payment identifier  and the selected financing entity;  route the first SCF message to the  financing entity ,  computing device associated with the selected financing entity; receive a  second SCF message  formatted according to the standardized SCF messaging protocol in response to SCF confirmation data entered through the portal by the financing entity computing device, the SCF confirmation data  defining terms for early payment to the supplier by the selected financing entity, the  second SCF message  including the SCF confirmation data and the early payment identifier; [[and]] parse the second SCF message based upon the SCF messaging protocol and identify contents of data fields associated with an early payment confirmation message, including determining based on the early payment identifier that the second SCF message corresponds to the first SCF message sent by the supplier computing device; store within the memory device the SCF confirmation data in association with ,  the early payment identifier , thereby linking the SCF confirmation data to the SCF request data within the memory device; and route the second SCF message to the supplier computing device.  
35 U.S.C. § 101
The claims recite a request for “supply chain financing of an invoice” and “select[...] a financing entity [...]” and “defining terms for early payment to the supplier” which falls within the grouping of commercial or legal interactions(including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) which are Certain Methods of Organizing Human Activity in Section I of 2019 Revised Patent Subject Matter Eligibility Guidance found at 84 FR 50, 52 (Jan. 7, 2019).  This abstract idea, however, is integrated into a practical application because the claims recite formatting messages according to a standardized supply chain financing protocol, provide[s] a portal accessible for information entry by 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170270493 A1 to Lugli; Peter A. et al. teaches a supplier electing payment in advance (cash advance) using a third party financial provider at an interest rate (see [0118]) and recording of early payments in a ledger (see  [119]). 
US 20160203549 A1 to Snyder; Robert et al. teaches account receivables with early pay discount (see  [10])
US 20180357619 A1 to Brunelle, III; Armand J. et al. teaches that discount rates of early payment of invoices are based on time between when payment is needed and the time that the invoice is due and on the credit rating of the buyer (see  [0039]).
US 20140358768 A1 to Blount; Calvin E. et al. teaches methods for providing supply chain financing that include receiving a request to finance an asset of a borrower (see abstract) and if the seller elects early payment, then an independent third party purchases the seller's account receivable at a discount and advances the discounted payment to the seller at the time of purchase, less any fees charged by the independent third party for providing such services (see [0093]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621.  The examiner can normally be reached on Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT M SIGMOND can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3694                                                                                                                                                                                                        /Mike Anderson/Primary Patent Examiner, Art Unit 3694